NOT PRECEDENTIAL


           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT

                           ________

                          No. 11-3263
                          _________


               UNITED STATES OF AMERICA

                                v.

                      MARK WILLIAMS,
                              Appellant

                           ________

         On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                  (D.C. No. 2-10-cr-00427-006)
          District Judge: Honorable Harvey Bartle, III

                            _______

           Submitted Under Third Circuit LAR 34.1(a)
                         July 9, 2013

Before: GREENAWAY, JR., SLOVITER, and BARRY, Circuit Judges


                      (Filed: July 19, 2013)

                             ______

                           OPINION
                            ______
SLOVITER, Circuit Judge.

       Mark Williams appeals his conviction for attempted robbery that interferes with

interstate commerce in violation of the Hobbs Act, 18 U.S.C. § 1951(a). Williams

contends that the evidence presented at trial was insufficient to prove the elements of the

offense beyond a reasonable doubt. For the reasons that follow, we will affirm the

conviction and judgment of sentence.

                                             I.

       In 2010, the United States Drug Enforcement Administration (“DEA”) began

investigating Angel Ortiz for drug distribution and money laundering. A DEA

undercover agent (“UC”) was introduced to Ortiz as a money launderer and drug dealer

who had recently been released from prison. Ortiz and Williams met through one of

Williams’ fellow police officers and concocted a series of actions that, in our view,

appear bizarre.

       In May 2010, Williams met with Ortiz and the UC to discuss plans to steal heroin

from Ortiz’s drug supplier, Miguel Santiago, using a sham traffic stop. After that plan

succeeded, the UC introduced Ortiz to a second undercover agent (“UC2”) who

purported to launder gambling proceeds for the mafia, but who was actually an FBI

agent. Ortiz believed that UC2 collected gambling proceeds and delivered the funds to

UC for him to launder. Ortiz and Williams developed a plan to conduct another sham

stop to steal money from UC2. Under this plan, Williams would stop Ortiz, who was

ostensibly working as a courier for UC, shortly after Ortiz received the funds to be

laundered from UC2.

                                             2
       Williams took a Philadelphia police property receipt from his supervisor’s desk,

gave it to Ortiz, and showed him how to fill it out complete with a fictitious property

number. The receipt was intended to ensure that UC2 believed that the money had

actually been seized by the police.

       Before the plan was carried out, Williams was placed on restricted duty for

reasons unrelated to this case. As a result, he was prohibited from wearing a police

uniform, carrying a firearm, or taking any police action. Williams recruited a friend to

participate in the robbery. The friend drove a Chevrolet Trailblazer with tinted windows

and emergency lights and was going to pose as an undercover officer.

       On July 9, 2010, Williams and his friend met Ortiz and the UC to discuss the

robbery planned for that day. Williams was dressed in a police uniform, carried his

personal firearm without authorization, and took a Philadelphia police van from the 39th

Police District. Williams and his friend then went to the area where the sham traffic stop

was to take place. At the last minute, however, the DEA and the FBI called off the

operation.

       Williams was arrested several days later. Following a jury trial, he was found

guilty of, inter alia, attempted robbery which interferes with interstate commerce in

violation of 18 U.S.C. § 1951(a). Williams appeals.1




1
 The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have jurisdiction
pursuant to 28 U.S.C. § 1291.
                                             3
                                             II.

       Williams challenges only his conviction for attempted robbery which interferes

with interstate commerce. Williams admits that he prepared for the theft, but claims that

he did not take “a substantial step toward the offense charged.” Appellant’s Br. at 11.

Thus, he argues that the jury’s verdict finding him guilty of attempted robbery was based

on insufficient evidence and should be overturned. 2

       This court has held that conviction under the Hobbs Act, 18 U.S.C. § 1951,

“requires proof beyond a reasonable doubt that (1) the defendant knowingly or willfully

committed, or attempted or conspired to commit, robbery or extortion, and (2) the

defendant’s conduct affected interstate commerce.” United States v. Powell, 693 F.3d

398, 401 (3d Cir. 2012). A defendant is guilty of an attempt to commit a crime when (1)

the defendant intended to violate the statute and (2) performed an act or acts amounting

to a substantial step toward the commission of the crime. See United States v. Tykarsky,

446 F.3d 458, 469 (3d Cir. 2006). A substantial step goes beyond “mere preparation” but

falls short of completion of the offense. United States v. Yousef, 327 F.3d 56, 134 (2d

Cir. 2003) (internal quotation marks omitted).


2
       We apply a particularly deferential standard of review when deciding
       whether a jury verdict rests on legally sufficient evidence. It is not for us to
       weigh the evidence or to determine the credibility of the witnesses. Rather,
       we must view the evidence in the light most favorable to the government
       and will sustain the verdict if any rational trier of fact could have found the
       essential elements of the crime beyond a reasonable doubt.

United States v. Dent, 149 F.3d 180, 187 (3d Cir. 1998) (citations and internal quotation
marks omitted).

                                              4
       The evidence presented at trial conclusively demonstrated that Williams took a

substantial step toward commission of a Hobbs Act robbery. He met with others to plan

the sham traffic stop, recruited a friend to participate, took a police van without

permission, wore his uniform and personal firearm, drove to the location of the planned

stop, and expressed frustration when authorities called off the operation at the last

minute. A rational jury could have easily concluded that this evidence constitutes

attempted robbery. See, e.g., United States v. Del Carmen Ramirez, 823 F.2d 1, 2 (1st

Cir. 1987) (finding substantial step toward Hobbs Act robbery where defendant surveilled

the robbery location, stole a car, and proceeded to the robbery location shortly before the

robbery was to take place). Thus, there is sufficient evidence to affirm the jury’s verdict.3

                                             III.

       For the foregoing reasons, we will affirm the judgment of the District Court.




3
 Williams relies almost exclusively on a pair of Ninth Circuit cases to argue that his
actions were not a substantial step toward the completion of a robbery. See United States
v. Still, 850 F.2d 607 (9th Cir. 1988); United States v. Buffington, 815 F.2d 1292 (9th Cir.
1987). In Still, the defendant stole a van, parked a short distance from a bank, and was
putting on a blond wig as police apprehended him. In the van, police found a fake bomb,
a red pouch with a demand note attached, a notebook containing draft demand notes, a
police scanner, and the radio frequency for the local police. The defendant confessed his
plans to rob the bank soon after his arrest. See Still, 850 F.2d at 608. Relying on
Buffington, the Ninth Circuit held that there was no substantial step toward a bank
robbery because the facts did not “establish either actual movement toward a bank or
actions that are analytically similar to such movement.” Id. at 610. While Still and
Buffington undoubtedly provide some support for Williams’ position, we nevertheless
conclude that they take an unnecessarily restrictive view of what is required to establish a
substantial step, and we therefore decline Williams’ invitation to adopt the Ninth
Circuit’s approach.
                                              5